DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In response to Applicant’s claims filed on February 27, 2020 claims 1-20 are now pending for examination in the application.

Specification
The disclosure is objected to because of the following informalities: The “computer readable storage medium” as recited in the disclosure needs clarification, more specifically needs to be defined as such the “storage medium” is non-transitory. 
“The computer readable storage medium can be a tangible device that can retain and store instructions for use by an instruction execution device. The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination of the foregoing. A non-exhaustive list of more specific examples of the computer readable storage medium includes the following: a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), a static random access memory (SRAM), a portable compact disc read-only memory (CD-ROM), a digital versatile disk (DVD), a memory stick, a floppy disk, a mechanically encoded device such as punch-cards or raised structures in a groove having instructions recorded thereon, and any suitable combination of the foregoing. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire,” at Paragraph 154

Appropriate correction is required.

Claim Objections
Claim 1 is objected to because the limitation “wherein the hardware processor is configured to record information associated with discovering, facilitating, preparing, monitoring, performing automatic data contract settlement, performing data disposal and performing automatic data forensics,” is configuring a generic tool for executing the mental process.   This limitation is not given any weight toward the scope

Claim 20 is objected to because of the following informalities:  The use of term, “tangible” in the claim needs to be clarified as to whether the “storage medium” is non-transitory or not.   Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The eligibility analysis in support of these findings is provided below, in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter 2019 PEG.
The invention as recited in claim 1 (and in other claims) is interpreted as follows: Using a generic computer to manage contracts. Examiner notes that a person can operate a generic computer user interface to extract and analyze contracts. The system as recited does it generic functions to extract data through pattern and term recognition  as recited also performs its generic functions to collect metadata. An off the shelf computer system can perform these functionalities, i.e., smart contracts. The interpretation of claim is that a person looks at data on a computer screen, recognizes contract terms, and manage settlements. Without further clarifications, the invention is understood as stated above.
	Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is noted that the method, non-transitory computer storage readable medium system of claims 1-20 are directed to one of the eligible categories of subject matter and therefore satisfy Step 1.
Step 2A. In accordance with Step 2A, prong one of the 2019 PEG: 
In claims 1-20, the limitations directed to additional elements include: a computer storage, memory, and hardware processor.
In exemplary claim 1, limitations reciting the abstract idea are as follows:
facilitate discovery and cataloging of data (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as a Certain Methods of Organizing Human Activity but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a legal interaction. This limitation, in the context of this claim, extracting data. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a mental process); 
facilitate automated data contract negotiation associated with the data (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as a Certain Methods of Organizing Human Activity but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a legal interaction. This limitation, in the context of this claim, contract negotiations. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a mental process); and 
prepare and authenticate the data based on the data contract (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as a Certain Methods of Organizing Human Activity but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a legal interaction. This limitation, in the context of this claim, authenticating a contract. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a mental process);
monitor data usage of the data (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as a Certain Methods of Organizing Human Activity but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a legal interaction. This limitation, in the context of this claim, monitoring usage. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a mental process);
perform automatic data contract settlement (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as a Certain Methods of Organizing Human Activity but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a legal interaction. This limitation, in the context of this claim, settling a contract. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a mental process);
responsive to automatically determining expiry of the data contract, perform data disposal (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as a Certain Methods of Organizing Human Activity but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a legal interaction. This limitation, in the context of this claim, data disposal. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a mental process);
perform automatic data forensics, wherein the hardware processor is configured to record information associated with discovering, facilitating, preparing, monitoring, performing automatic data contract settlement, performing data disposal and performing automatic data forensics (as drafted, this limitation is a process that, under the broadest reasonable interpretation, covers performance of the limitation such as a Certain Methods of Organizing Human Activity but for the recitation of generic computer components. That is, nothing in the limitation precludes the step from practically being a legal interaction. This limitation, in the context of this claim, data forensics. Thus, this limitation recites an abstract mental process under 2019 PEG because it is a mental process).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas set forth in the 2019 PEG. Accordingly, the claim recites an abstract idea.
With respect to Step 2A prong two of the 2019 PEG, the judicial exception is not integrated into a practical application. The additional elements are directed to a computer storage, memory, and hardware processor. However, these elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. 
	Furthermore, although these elements have been fully considered, they are directed to the use of generic computing elements (paragraphs 34 and 38 of the published instant specification make it clear that the disclosed functionality is implemented on well-known computing systems and general purpose computing devices), to perform the abstract idea, which is not sufficient to amount to a practical application (as noted in the 2019 PEG) and is tantamount to simply saying "apply it" using a general purpose computer, which merely serves to tie the abstract idea to a particular technological environment (computer based operating environment) by using the computer as a tool to perform the abstract idea.
	Since the analysis of Step 2A prong one and prong two results in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must   be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
	Step 2B. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional limitations are directed a computer storage, memory, and hardware processor, at a very high level of generality and without imposing meaningful limitations on the scope of the claim. In addition, paragraphs 34 and 38 of the published instant specification describe generic off-the-shelf computer-based elements for implementing the claimed invention, which does not amount to significantly more than the abstract idea and is not enough to transform an abstract idea into eligible subject matter. Such generic, high-level, and nominal involvement of a computer or computer-based elements for carrying out the invention merely serves to tie the abstract idea to a particular technological environment, which is not enough to render the claims patent-eligible, as noted at pg. 74624 of Federal Register/Vol. 79, No. 241, citing Alice, which in turn cites Mayo. Further, See, e.g., Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2359-60, 110 USPQ2d 1976, 1984 (2014). See also OIP Techs. v. Amazon.com, 788 F.3d 1359, 1364, 115 USPQ2d 1090, 1093-94 (Fed. Cir. 2015) ("Just as Diehr could not save the claims in Alice, which were directed to 'implement[ing] the abstract idea of intermediated settlement on a generic computer', it cannot save O/P's claims directed to implementing the abstract idea of price optimization on a generic computer.") (citations omitted). See also, Affinity Labs of Texas LLC v. DirecTV LLC, 838 F.3d 1253, 1257-1258 (Fed. Cir. 2016) (mere recitation of a GUI does not make a claim patent-eligible); Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d 1363, 1370 (Fed. Cir. 2015) ("the interactive interface limitation is a generic computer element".)
	The additional elements are broadly applied to the abstract idea at a high level of generality ("similar to how the recitation of the computer in the claims in Alice amounted to mere instructions to  apply the abstract idea of intermediated settlement on a generic computer,") as explained in MPEP § 2106.05(f)) and they operate in a well-understood, routine, and conventional manner. 
	Claims 2-20 do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  They incorporate the same deficiencies of claim 1.

MPEP § 2106.05 (d)(II) sets forth the following:
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g. at a high level of generality) as insignificant extra-solution activity.
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec...; TLI Communications LLC v. AV Auto. LLC...; OIP Techs., Inc., v. Amazon.com, Inc... ; buySAFE, Inc. v. Google, Inc...;
Performing repetitive calculations, Flook ... ; Bancorp Services v. Sun Life...;
Electronic recordkeeping, Alice Corp...; Ultramercial... ;
Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc...;
Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank...; and
A web browser's back and forward button functionality, Internet Patent Corp. v. Active Network, Inc...
	Courts have held computer-implemented processes not to be significantly more than an abstract idea (and thus ineligible) where the claim as a whole amounts to nothing more than generic computer functions merely used to implement an abstract idea, such as an idea that could be done by a human analog (i.e., by hand or by merely thinking).
	In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
	The dependent claims have been fully considered as well, however, similar to the findings for claims above, these claims are similarly directed to the “Certain Methods of Organizing Human Activity” grouping of abstract ideas set forth in the 2019 PEG, without integrating it into a practical application and with, at most, a general purpose computer that serves to tie the idea to a particular technological environment, which does not add significantly more to the claims. The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to significantly more than the abstract idea.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wodetzki et al. (US Pub. No. 20180268506) in view of McCollum et al. (US Pub. No. 20190171620).
With respect to claim 1, Wodetzki et al. teaches a data supply chain system comprising: 
a hardware processor (Paragraph 160 discloses a processor); 
a memory device coupled with the hardware processor (Paragraph 160 discloses processor may include memory that stores methods, codes, instructions and programs as described herein and elsewhere); 
the hardware processor configured to at least: 
facilitate discovery (Paragraph 119 discloses capture and creation of the data abstraction) and cataloging of data (Paragraph 65 discloses he data model organizes the data inside a contract into certain high level, universal categories, including the parties, the term and termination provisions, the payment and performance provisions, risk allocation provisions, relationship management provisions and other boilerplate terms); 
facilitate automated data contract (contract, See Fig. 2) negotiation associated with the data (Paragraph 59 discloses Machine analysis of contractual outcomes can also be used to derive negotiation patterns, and to apply those patterns into templates and rule-sets for automated drafting); 
prepare and authenticate the data based on the data contract (Paragraph 116 discloses a rules engine can validate the data which is substantially equivalent in light of applicant’s definition of data authentication at Paragareph 44.  Paragraph 133 further discloses Natural Language Processing (NLP) and Verification Services are optionally applied to document text, for example, to provide supplementary annotation of the text like named entity recognition, sentence boundary detection, parts of speech tagging, or address verification); 
monitor data usage of the data (Paragraph 170 discloses transform data representing physical and/or intangible items from one state to another, such as from usage data to a normalized usage dataset); 
perform automatic data contract settlement (Paragraph 135 discloses litigation outcome data (including judicial and settlement outcomes) could be used to assess the scoring of particular contract terms in achieving their intended risk allocation outcome; Wodetzki et al. uses risk in assessing how to achieve a desired outcome (ie a settlement)); 
responsive to automatically determining expiry of the data contract, perform data disposal (Paragraphs 70-71 discloses It is also possible for Amendments to have expiry dates (e.g. a short-term endorsement to change terms in an insurance contract). When an amendment expires, the contract object needs to recalculate itself from the transactions that remain in effect.  Finally, terminate transactions bring contracts, or specific transactions, to an end);
automatic data forensics (Paragraph 59 discloses a platform that combines automated contract analysis and automated contracting processes allows a party to easily create high quality, low risk documents through an intuitive, interview-driven platform; Data forensics, also know as computer forensics, refers to the study or investigation of digital data and how it is created and used), wherein the hardware processor is configured to record information associated with discovering, facilitating, preparing, monitoring, performing automatic data contract settlement, performing data disposal and performing automatic data forensics (Paragraph 150 discloses the present platform may provide data and alerts regarding contract models, scoring, automated contract preparation and/or trends over a network to a remote client device).  Wodetzki et al. does not disclose automatic data forensics.  
	However, McCollum et al. teaches perform automatic data forensics (Paragraph 109 discloses With CPE managed data, forensics can be done to validate authenticity down to the source of acquisition for any derived data collection), , wherein the hardware processor is configured to record information associated with discovering, facilitating, preparing, monitoring, performing automatic data contract settlement, performing data disposal and performing automatic data forensics.
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Wodetzki et al. (machine representation and tracking of contract terms over the lifetime of a contract) and McCollum et al.  (curating data through a configurable workflow of a plurality of ready-made modules).  This would have facilitated the using blockchains in the analysis of smart contracts in order to optimizing relevant processes for designing the product/service.    This would have been McCollum et al.  Paragraphs 5-9.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: contract management.

The Wodetzki et al. reference as modified by McCollum et al. teaches all the limitations of claim 1.  With respect to claim 2, Wodetzki et al. teaches the system of claim 1, wherein the hardware processor is configured to record the information in blockchain (Paragraph 151 teaches blockchain technology is incorporated to create a ledger of contract timeline and performance activities).
The Wodetzki et al. reference as modified by McCollum et al. teaches all the limitations of claim 1.  With respect to claim 3, Wodetzki et al. teaches the system of claim 1, wherein the hardware processor is configured to catalog data to include attributes and data description associated with the data (Paragraph 92 discloses , every sentence or phrase of a contract can be treated as a data point, and each such sentence or phrase can be associated with one or more of a series of core attributes, for example: [0093] legal classification, for example: [0094] an obligation (positive or negative), [0095] a right (positive or negative), [0096] a representation (positive or negative), [0097] an act or deed, or [0098] a definition, [0099] business or subject classification (one or more classifiers as to the subject matter of the clause), [0100] a party direction (from which party/ies to which other party/ies), [0101] timing contingency (when does it occur), [0102] conditionality (or other contingency) (are there any conditions or qualifications on its occurrence), or [0103] contextual dependency (for example, which contract, contract transaction and contract document did it come from; which other contractual wording, clause, sentence, heading or content does it refer to or depend up).
The Wodetzki et al. reference as modified by McCollum et al. teaches all the limitations of claim 3.  With respect to claim 4, Wodetzki et al. teaches the system of claim 3, wherein the data description includes at least a data model (Paragraph 92 discloses data model), an application programming interface (API) (Paragraph 122 discloses a rule development user interface) and metadata associated with the data (Paragraph 121 discloses contractual metadata).
The Wodetzki et al. reference as modified by McCollum et al. teaches all the limitations of claim 3.  With respect to claim 5, Wodetzki et al. teaches the system of claim 3, wherein the hardware processor is configured to automatically negotiate data request, data pricing and terms and data payment using a machine readable contract (Paragraph 69 discloses An order transaction may only target a master contract. It is designed to cover things like purchase orders, work orders, statements of work, trade confirmations, etc., which are documented and agreed over time. Orders inherit terms from, and add detail to the terms of, a master contract, but should not change most of the master terms (which is what an amendment transaction is for). However, the payment and performance obligations of orders do typically roll up, cumulatively, to the master. The total contract value of a master, for example, is calculated as the sum of all orders that are (or were) active).

The Wodetzki et al. reference as modified by McCollum et al. teaches all the limitations of claim 3.  With respect to claim 6, Wodetzki et al. teaches the system of claim 3, wherein the hardware processor is configured to automatically curate the data, automatically perform sample testing of the data, and place the data in a geographic location, to prepare the data (Paragraph 119 discloses Non-public samples may also be sourced by agreement with private contracting parties, but these must be maintained and curated using strict privacy methods, ensuring that no human is able to discover private contract data via direct or indirect interaction with the corpus).

The Wodetzki et al. reference as modified by McCollum et al. teaches all the limitations of claim 6.  With respect to claim 7, Wodetzki et al. teaches the system of claim 6, wherein the hardware processor curates the data at least by cleansing and anonymizing the data (Paragraph 129 discloses The clauses then, optionally, are anonymized by obfuscating private data and presented to human experts for further “timing” classification, e.g. “event triggered”, “periodic”, “date specific”, etc).

The Wodetzki et al. reference as modified by McCollum et al. teaches all the limitations of claim 6.  With respect to claim 8, Wodetzki et al. teaches the system of claim 6, wherein the hardware processor is configured to create a credential for accessing the data (Paragraph 156 determines The Verified Contract register can be queried to ascertain the terms of any contracts it stores, subject to access control and permissions).

The Wodetzki et al. reference as modified by McCollum et al. teaches all the limitations of claim 1.  With respect to claim 9, Wodetzki et al. teaches the system of claim 1, wherein the hardware processor is configured to monitor usage by a filter (Paragraph 170 discloses transform data representing physical and/or intangible items from one state to another, such as from usage data to a normalized usage dataset).

The Wodetzki et al. reference as modified by McCollum et al. teaches all the limitations of claim 1.  With respect to claim 10, Wodetzki et al. teaches the system of claim 1, wherein the hardware processor is configured to monitor auxiliary usage associated with usage of data (Paragraph 170 discloses transform data representing physical and/or intangible items from one state to another, such as from usage data to a normalized usage dataset).

The Wodetzki et al. reference as modified by McCollum et al. teaches all the limitations of claim 10.  With respect to claim 11, Wodetzki et al. teaches the system of claim 10, wherein the auxiliary usage includes at least one of processor usage, memory usage, storage usage, input/output usage, container, virtual machine, and network usage (Paragraph 170 discloses transform data representing physical and/or intangible items from one state to another, such as from usage data to a normalized usage dataset).

The Wodetzki et al. reference as modified by McCollum et al. teaches all the limitations of claim 1.  With respect to claim 12, McCollum et al. teaches the system of claim 1, wherein the hardware processor is configured to automatically delete a machine learning model trained using the data and information obtained from the machine learning model, in disposing the data (Paragraph 145 discloses delete the file from the local share).

	With respect to claim 13, Wodetzki et al. teaches a computer-implemented data supply chain method, comprising: 
facilitating discovery (Paragraph 119 discloses capture and creation of the data abstraction) and cataloging of data (Paragraph 65 discloses he data model organizes the data inside a contract into certain high level, universal categories, including the parties, the term and termination provisions, the payment and performance provisions, risk allocation provisions, relationship management provisions and other boilerplate terms); 
facilitating automated data contract (contract, See Fig. 2) negotiation associated with the data (Paragraph 59 discloses Machine analysis of contractual outcomes can also be used to derive negotiation patterns, and to apply those patterns into templates and rule-sets for automated drafting); 
preparing and authenticating the data based on the data contract (Paragraph 116 discloses a rules engine can validate the data which is substantially equivalent in light of applicant’s definition of data authentication at Paragareph 44.  Paragraph 133 further discloses Natural Language Processing (NLP) and Verification Services are optionally applied to document text, for example, to provide supplementary annotation of the text like named entity recognition, sentence boundary detection, parts of speech tagging, or address verification); 
monitoring data usage of the data (Paragraph 170 discloses transform data representing physical and/or intangible items from one state to another, such as from usage data to a normalized usage dataset); 
performing automatic data contract settlement (Paragraph 135 discloses litigation outcome data (including judicial and settlement outcomes) could be used to assess the scoring of particular contract terms in achieving their intended risk allocation outcome; Wodetzki et al. uses risk in assessing how to achieve a desired outcome (ie a settlement)); 
responsive to automatically determining expiry of the data contract, perform data disposal (Paragraphs 70-71 discloses It is also possible for Amendments to have expiry dates (e.g. a short-term endorsement to change terms in an insurance contract). When an amendment expires, the contract object needs to recalculate itself from the transactions that remain in effect.  Finally, terminate transactions bring contracts, or specific transactions, to an end);
automatic data forensics (Paragraph 59 discloses a platform that combines automated contract analysis and automated contracting processes allows a party to easily create high quality, low risk documents through an intuitive, interview-driven platform; Data forensics, also know as computer forensics, refers to the study or investigation of digital data and how it is created and used), wherein the hardware processor is configured to record information associated with discovering, facilitating, preparing, monitoring, performing automatic data contract settlement, performing data disposal and performing automatic data forensics (Paragraph 150 discloses the present platform may provide data and alerts regarding contract models, scoring, automated contract preparation and/or trends over a network to a remote client device).  Wodetzki et al. does not disclose automatic data forensics.  
	However, McCollum et al. teaches performing automatic data forensics (Paragraph 109 discloses With CPE managed data, forensics can be done to validate authenticity down to the source of acquisition for any derived data collection), , wherein the hardware processor is configured to record information associated with discovering, facilitating, preparing, monitoring, performing automatic data contract settlement, performing data disposal and performing automatic data forensics.
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Wodetzki et al. (machine representation and tracking of contract terms over the lifetime of a contract) and McCollum et al.  (curating data through a configurable workflow of a plurality of ready-made modules).  This would have facilitated the using blockchains in the analysis of smart contracts in order to optimizing relevant processes for designing the product/service.    This would have been McCollum et al.  Paragraphs 5-9.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: contract management.
With respect to claim 14, it is rejected on grounds corresponding to above rejected claim 3, because claim 14 is substantially equivalent to claim 3. 

With respect to claim 15, it is rejected on grounds corresponding to above rejected claim 4, because claim 15 is substantially equivalent to claim 4. 

With respect to claim 16, it is rejected on grounds corresponding to above rejected claim 5, because claim 16 is substantially equivalent to claim 5. 

With respect to claim 17, it is rejected on grounds corresponding to above rejected claim 6, because claim 17 is substantially equivalent to claim 6. 

With respect to claim 18, it is rejected on grounds corresponding to above rejected claim 7, because claim 18 is substantially equivalent to claim 7. 

With respect to claim 19, it is rejected on grounds corresponding to above rejected claim 10, because claim 19 is substantially equivalent to claim 10. 
With respect to claim 20, Wodetzki et al. teaches a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to: 
facilitate discovery (Paragraph 119 discloses capture and creation of the data abstraction) and cataloging of data (Paragraph 65 discloses he data model organizes the data inside a contract into certain high level, universal categories, including the parties, the term and termination provisions, the payment and performance provisions, risk allocation provisions, relationship management provisions and other boilerplate terms); 
facilitate automated data contract (contract, See Fig. 2) negotiation associated with the data (Paragraph 59 discloses Machine analysis of contractual outcomes can also be used to derive negotiation patterns, and to apply those patterns into templates and rule-sets for automated drafting); 
prepare and authenticate the data based on the data contract (Paragraph 116 discloses a rules engine can validate the data which is substantially equivalent in light of applicant’s definition of data authentication at Paragraph 44.  Paragraph 133 further discloses Natural Language Processing (NLP) and Verification Services are optionally applied to document text, for example, to provide supplementary annotation of the text like named entity recognition, sentence boundary detection, parts of speech tagging, or address verification); 
monitor data usage of the data (Paragraph 170 discloses transform data representing physical and/or intangible items from one state to another, such as from usage data to a normalized usage dataset); 
perform automatic data contract settlement (Paragraph 135 discloses litigation outcome data (including judicial and settlement outcomes) could be used to assess the scoring of particular contract terms in achieving their intended risk allocation outcome; Wodetzki et al. uses risk in assessing how to achieve a desired outcome (ie a settlement)); 
responsive to automatically determining expiry of the data contract, perform data disposal (Paragraphs 70-71 discloses It is also possible for Amendments to have expiry dates (e.g. a short-term endorsement to change terms in an insurance contract). When an amendment expires, the contract object needs to recalculate itself from the transactions that remain in effect.  Finally, terminate transactions bring contracts, or specific transactions, to an end);
automatic data forensics (Paragraph 59 discloses a platform that combines automated contract analysis and automated contracting processes allows a party to easily create high quality, low risk documents through an intuitive, interview-driven platform; Data forensics, also know as computer forensics, refers to the study or investigation of digital data and how it is created and used), wherein the hardware processor is configured to record information associated with discovering, facilitating, preparing, monitoring, performing automatic data contract settlement, performing data disposal and performing automatic data forensics (Paragraph 150 discloses the present platform may provide data and alerts regarding contract models, scoring, automated contract preparation and/or trends over a network to a remote client device).  Wodetzki et al. does not disclose automatic data forensics.  
	However, McCollum et al. teaches perform automatic data forensics (Paragraph 109 discloses With CPE managed data, forensics can be done to validate authenticity down to the source of acquisition for any derived data collection), , wherein the hardware processor is configured to record information associated with discovering, facilitating, preparing, monitoring, performing automatic data contract settlement, performing data disposal and performing automatic data forensics.
Therefore, it would have been obvious before the effective filing data of invention was made to a person having ordinary skill in the art to modify Wodetzki et al. (machine representation and tracking of contract terms over the lifetime of a contract) and McCollum et al.  (curating data through a configurable workflow of a plurality of ready-made modules).  This would have facilitated the using blockchains in the analysis of smart contracts in order to optimizing relevant processes for designing the product/service.    This would have been McCollum et al.  Paragraphs 5-9.  In addition, the references teach features that are directed to analogous art and they are directed to the same field of endeavor: contract management.





Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PG-PUB 20190188787 is directed to ANALYTICS ENGINE FOR MULTIPLE BLOCKCHAIN NODES:   [0056] he analytics engine may include an application capable of performing a data analytics technique that examines data sets in order to draw conclusions about the data sets. For example, the data analytics technique may include EDA, CDA, quantitative data analysis, qualitative data analysis, data mining, predictive analytics, machine learning, and/or the like. The blockchain node may validate transactions and blockchain blocks, maintain a healthy blockchain network, provide built-in wallet functionality, and/or the like. The smart contract may be associated with a computer protocol that facilitates, verifies, and/or enforces a negotiation or a performance of a contract, and/or the like.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS E ALLEN whose telephone number is (571)270-3562. The examiner can normally be reached Monday through Thursday 830-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571) 272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.E.A/Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154